Citation Nr: 1621054	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-13 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist requires it to make reasonable efforts to obtain relevant records that a claimant has adequately identified and authorized VA to obtain.  This includes making reasonable efforts to secure relevant records not in the custody of a Federal entity, including State or local government records.  38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2015).  

In his VA form 9 (Appeal to the Board of Veterans' Appeals), the Veteran notified VA of the possible existence of psychiatric counseling records held by the Oregon Department of Corrections.  In his March 2016 hearing, he again reiterated that he underwent psychiatric treatment during a period of incarceration between 2000 and 2008.  To date, those records have not been obtained and it does not appear from a careful review of the file that VA has attempted to obtain those records.  Accordingly, on remand, the AOJ should make efforts to obtain all of the Veteran's past treatment records, including those held by the State of Oregon.  

The Veteran also informed the Board in his March 2016 hearing that he continues to seek psychiatric treatment from a VA facility.  However, his most recent treatment records on file date to March 2014.  Accordingly, the AOJ should ensure that the Veteran's most recent VA treatment records are associated with the claims file.  38 C.F.R. § 3.159(c)(2).

Further, once VA undertakes to provide an examination when developing a service connection claim, it must ensure an adequate one.  Barr v. Nicholson, 21 Vet. App. 12303, 311 (2007).  In this case, the Veteran should be afforded a new VA examination which the Board may ensure is adequate to rely upon in adjudicating this claim.

First, the Board notes that the Veteran has provided testimony regarding multiple in-service stressors to which he attributes his PTSD and various other psychiatric symptoms.  The Veteran's complete military personnel and service treatment records are not available and he has been notified of this fact.  However, lay testimony is sufficient to corroborate a stressor (absent clear and convincing evidence to the contrary) when the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist (or VA contracted psychiatrist or psychologist) confirms that the claimed stressor is adequate to support a diagnosis of PTSD that the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).  

The May 2009 VA examination noted "occasional flashbacks" to events from Vietnam, reporting that the primary flashback being an old man being run over by a truck.  The examiner does not address the other possible stressors as reported by the Veteran, particularly, his assignment as a microwave radio technician in remote villages where he feared attack, or witnessing combat.  In fact, the examination report appears to focus on the Veteran's various other stressors throughout his life, to include his period of incarceration, financial difficulties, and abusive childhood; it does not explicitly explain why his PTSD is not related to military service.  Accordingly, the Board finds this examination report to be inadequate and a new examination should be provided.

Additionally, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the May 2009 VA examination gave an etiology opinion with regard to his PTSD (which the Board has found inadequate, as discussed above), it did not address any possible etiology of his diagnosed depression.  Neither does it discuss his various other reported diagnoses including a mood disorder or anxiety.  Therefore, the new examination should address all possible acquires psychiatric conditions and provide an etiology opinion as to each.  

Finally, the Board recognizes that on his VA Form 9 and in his hearing testimony, the Veteran reported that the VA clinician who conducted his May 2009 examination was an acquaintance with his former spouse, and therefore was possibly biased against the Veteran in conducting the examination.  While the Board cannot verify this fact, because it has found that the Veteran should be afforded a new examination for various other reasons, as discussed above, on remand, the Veteran should be provided a new VA examination with an examiner other than the examiner who conducted the May 2009 examination. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA treatment records pertaining to his various psychiatric diagnoses.  

2. With any necessary assistance from the Veteran, attempt to obtain any available records held by the Oregon Department of Corrections (including prison medical and psychiatric treatment records).  All attempts to obtain these records should be documented in the file.

3. After the completion of the above, schedule the Veteran for a new comprehensive VA psychiatric examination, to be conducted by a qualified psychiatrist or psychologist other than the May 2009 VA examiner.  The complete record, including a copy of this remand, should be made available to the examiner and reviewed in its entirety prior to rendering any opinions.

The examiner should conduct a thorough examination of the Veteran, to include consideration of all of his reported in-service stressors.  Specifically, these include his fear of being attacked while performing his job as a microwave technician in remote areas, witnessing combat, and witnessing an old man run over by a truck.  The examiner should then state whether the Veteran meets the diagnostic criteria for PTSD based on his alleged fear of hostile military or terrorist activity during his service in Vietnam.  

As to any acquired psychiatric disorders other than PTSD, to include depression and anxiety, the examiner is requested to opine whether it is at least as likely related to active military service or events therein.

In providing the requested opinions, the examiner should consider the Veteran's PTSD stressor statements as well as his testimony that he has had psychiatric difficulties since returning from Vietnam.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

A complete rationale for any opinion expressed should be provided, and should include citation to evidence in the record, known medical principles, and medical treatise evidence.  

4. Thereafter, the AOJ should readjudicate the claim in light of all evidence of record.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




